 



Exhibit 10.1

 

[image_001.jpg] 

 

FOR IMMEDIATE RELEASE

 

CONTACTS:   Joel Bennett Anne-Marie Feliciano JAKKS Pacific, Inc. JAKKS Pacific,
Inc. (310) 455-6210 (310) 455-6245

  

JAKKS Pacific® Announces Acquisition of Maui Toys

 

JAKKS adds popular Wave Hoop®, Sky Ball™ and other toys to enhance portfolio

 

MALIBU, Calif., July 26, 2012 -- JAKKS Pacific, Inc. (NASDAQ:JAKK) announced
today that it has acquired Ohio-based Maui, Inc. (“Maui”), a manufacturer and
distributor of spring and summer activity toys, outdoor sports related toys,
impulse toys including the popular Wave Hoop® and Sky Ball™ products under the
Maui Toys brand.

 

JAKKS Pacific has acquired all of the shares of stock of Maui, a 24-year-old,
privately held company, and its Hong Kong based affiliate A.S. Design Limited. 
The business is comprised of proprietary non-licensed brands that are
complementary to JAKKS Pacific’s wide-ranging product portfolio.  

 

Stephen Berman, CEO and President, JAKKS Pacific, Inc. stated, “The Maui Toys
acquisition complements our growing portfolio of non-licensed, proprietary
brands. We expect that it will enhance our product portfolio, diversify our
distribution, and offer great products to our consumers around the world. We
anticipate expanding the Maui Toys product line through our strong distribution
channels in key international markets.”

 

“We look forward to joining the Jakks Pacific family and having the support of
such a dynamic consumer products company,” said Brian Kessler, CEO, Maui. “With
Jakks’ strength at retail globally, innovative leadership, superior business
practices and depth of creative products, we are confident we will successfully
grow our business at retail.”

 

The Company expects that the Maui acquisition will be accretive to earnings in
2013. The determination of the impact to 2012 is subject to completion of the
purchase price allocation for 2012 which has not yet been completed.

 

For more information on Maui Toys, please visit www.mauitoys.com.

 

 

 

 

About JAKKS Pacific, Inc.

JAKKS Pacific, Inc. (NASDAQ: JAKK) is a leading designer and marketer of toys
and consumer products with a wide range of products that feature popular brands
and children's toy licenses.  JAKKS’ diverse portfolio includes Action Figures,
Electronics, Dolls, Dress-Up, Role Play, Halloween Costumes, Kids Furniture,
Vehicles, Plush, Art Activity Kits, Seasonal Products, Infant/Pre-School,
Construction Toys, Ride-On Vehicles, Wagons, Inflatable Environments and Tents,
and Pet Toys sold under various proprietary brands including JAKKS Pacific®,
Creative Designs International™, Road Champs®, Funnoodle®, JAKKS Pets™, Plug It
In & Play TV Games™, Kids Only!™, Tollytots®, Disguise® and Moose Mountain®.
JAKKS is an award-winning licensee of several hundred nationally and
internationally known trademarks including Nickelodeon®, Warner Bros.®, Ultimate
Fighting Championship®, Hello Kitty®, Graco®, Cabbage Patch Kids® and Pokémon®.
JAKKS’ Monsuno™ toy line is based on the new Monsuno™ animated television
series. www.jakks.com

 

This press release may contain forward-looking statements (within the meaning of
the Private Securities Litigation Reform Act of 1995) that are based on current
expectations, estimates and projections about JAKKS Pacific's business based
partly on assumptions made by its management. These statements are not
guarantees of future performance and involve risks, uncertainties and
assumptions that are difficult to predict. Therefore, actual outcomes and
results may differ materially from what is expressed or forecasted in such
statements due to numerous factors, including, but not limited to, those
described above, changes in demand for JAKKS' products, product mix, the timing
of customer orders and deliveries, the impact of competitive products and
pricing, and difficulties with integrating acquired businesses. The
forward-looking statements contained herein speak only as of the date on which
they are made, and JAKKS undertakes no obligation to update any of them to
reflect events or circumstances after the date of this release. © 2011 JAKKS
Pacific, Inc. All rights reserved.

 



 


